DETAILED ACTION
Claims 1 and 13 are currently amended.  Claims 4, 5, 7, and 14-22 are canceled.  Claims 28-30 are new.  A complete action on the merits of pending claims 1-3, 6, 8-13 and 23-30 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 9, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi US 6086583 (Ouchi) and Ciarrocca US 20020095152 (Ciarrocca).
Regarding claim 1 and 28-30, Ouchi teaches a surgical instrument (Fig. 30,44, 49), comprising: an instrument shaft having a proximal end and a distal end (insertion part 10 with distal end portion 11 and proximal end connecting to operation part 220; Col 9 In 62 - Col 10 In 7), and an interior passageway extending from the proximal end to the distal end, the interior passageway allowing for passage of fluid therethrough during a suction and/ irrigation operation (suction channel 16); a housing connected to the proximal end of the instrument shaft (operation part 220, connection tube 222, and connector 230 may be considered to comprise a housing); a first conduit disposed inside the housing and fluidly coupled to the instrument shaft, and being configured for selective connection to an irrigation source (fluid is supplied into connector 230 through air/water port 231); a first switch configured to selectively control a flow of a fluid passing through the first conduit (air/water bulb 224 controls supply of air/water); a second conduit disposed inside the housing and fluidly coupled to the instrument shaft, and being configured for selective connection to a vacuum source (suction is supplied into connector 230 through suction port 232); a second switch configured to selectively control a flow of a fluid passing through the second conduit (suction bulb 223 controls suction); a third conduit disposed inside the housing and fluidly coupled to the instrument shaft (opening 221 for inserting an instrument; seen also as injection port 357 in Fig. 49, Col 12 In 66 - Col 13 In 18); a piercing shaft configured for insertion through the third conduit for percutaneous insertion of the instrument shaft without the use of a trocar (injector 19 is inserted through suction channel 16 to pierce the surface of target tissue; Col 11 In 27-41, Fig. 40. While the functional limitation of "percutaneous insertion" is not explicitly taught, injector 19 is structurally equivalent to the piercing shaft as defined by the claim and is thus considered functionally capable of percutaneous insertion); a cauterization shaft configured for insertion through the third conduit for cauterization of tissue (suction tube 311 is inserted through channel 16 with electrode 312 for cauterization; Col 11 In 57-64; Col 12 In 29-43; Fig. 44); and an instrument head having a proximal end and a distal end, and an inner cannula tube defining an interior passageway (hood 251 with hollow interior; see Fig. 29-30), the proximal end including an attachment means for removably connecting the instrument head to a corresponding connection means on the distal end of the instrument shaft (hood 251 is detachably mounted to the distal end 11 of insertion part 10; Col 9 In 41-49), and the distal end of the instrument head having an opening in fluid communication with the interior passageway of the instrument head (opening hood 251 is in fluid communication with suction channel 16; Col 10 In 16-33); wherein the instrument head includes a cauterizing tip located on the distal end of the instrument head adjacent to the opening (electrode 252 is formed around the opening of hood 251; Col 9 In 50-61, Fig. 30); wherein when the instrument head is connected to the instrument shaft, the instrument shaft forms a conductive pathway between the cauterizing tip of the instrument head and power source to the cauterizing tip during a cauterization operation (cable 253 delivers electrical energy from power source 40 to electrode 252; Col 10 In 8-15); wherein the surgical instrument is operable in a first cauterization mode whereby the cauterizing tip of the instrument head is used to cauterize tissue using the instrument head (electrode 252 cauterizes a large area of tissue; Col 10 In 34-41); and wherein the surgical instrument is operable in a second cauterization mode whereby a tip of the cauterization shaft inserted through the third conduit and the instrument head is used to more precisely cauterize tissue using the cauterization shaft (electrode 332 of suction tube 311 cauterizes a small area of tissue; Col 12 In 49-58) and wherein the instrument shaft serves both as a conduit for the passage of fluid during suction and /or irrigation functions and as a conductive pathway to provide the electrical energy from the power source to the cauterizing tip of the instrument head (Fig. 30), and the cauterizing shaft is selectively extendable beyond the distal end of the instrument head (Fig. 44), and retractable within the instrument head, via an actuating mechanism (Fig. 44 distal end of 311 outside of the handle) of the surgical instrument, so that the tip of the cauterizing shaft can be selectively retracted without removing the entire cauterizing shaft from the instrument shaft (Col 11 lines 57-34 the tube and electrode are able to be inserted and maneuvered through the outer tube and into the surgical site).
While the "fifth embodiment" of Fig. 30 and "seventh embodiment" of Fig. 44 are disclosed by Ouchi as separate embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the unique features of each embodiment, namely the detachable instrument head (hood 251) and cauterization shaft (suction tube 311), into a single device. Such a combination would provide for the maximal functionality of both elements. The combined device would be capable of cauterizing in either a large area or small area, which are both disclosed as advantageous by Ouchi (Col 1 In 18-46).
Ouchi does not explicitly teach wherein the instrument shaft is conductive, the instrument shaft is in electrical communication with the instrument head and cauterizing tip
In a related field of endeavor, Ciarrocca teaches where the tip is removably attached (par. [0182]) as seen in Fig. 29 the tip is attached to shaft 100.  The shaft is able to conduct electrical current to the tip (pars. [0144] and [0190]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the wire of Ouchi to have the conductive shaft rather than a wire, as taught by Ciarrocca.  It is seen to preform equally well and yield the predictable result of conducting energy.
Regarding claim 2, Ouchi teaches the surgical instrument of claim 1, further comprising: a cable conductively coupled to the instrument shaft and being configured for selective electrical connection to a power source (cable 253 is coupled to suction channel 16 and connects to power source 40; Fig. 30, Col 10 In 8-41).
Regarding claim 6, Ouchi teaches the surgical instrument of claim 5, wherein: the housing contains at least a portion of the first conduit, the second conduit, the third conduit and the cable (housing of 220, 222, 230 contains the conduits that receive input through air/water port 231, suction port 232, and opening 221; Fig. 30. Cable may also be contained within the housing as demonstrated in Fig. 25).
Regarding claim 8, Ouchi teaches the surgical instrument of claim 1, further comprising: the piercing shaft removably received within the interior passageway of the instrument shaft, the piercing shaft including a piercing tip configured to pierce skin of a patient to create an opening for near simultaneous insertion of the instrument shaft; wherein the piercing shaft is configured such that the piercing tip protrudes beyond the distal end of the instrument shaft when received within the interior passageway of the instrument shaft (injector 19 protrudes beyond the distal end of suction channel 16; Fig. 39, Col 11 In 27-41. The Examiner maintains that the structure of the injector is capable of operating in the manner of the claimed piercing shaft to pierce the skin to create an opening).
Regarding claim 9, Ouchi teaches the surgical instrument of claim 1 further comprising: an injection port formed in the body at a proximal end of the third conduit and in fluid communication with the third conduit; wherein the injection port allows for the introduction of a fluid through the third conduit and the instrument shaft (opening 211 may be used to receive another instrument, including an injector 19 for the delivery of a fluid; Col 11 In 27-50).
Regarding claim 24, Ouchi teaches the surgical instrument of claim 1, wherein the surgical instrument further comprising: a connector port disposed inside the housing; the connector port is in fluid communication with the first conduit and the second conduit; wherein the connector port comprising an outlet port in fluid communication with the instrument shaft (housing 220, 222,230 includes connector 230 which receives ports air/water port 231 and suction port 232, and outlets into connection tube 222 in fluid communication with suction channel 16; Fig. 30, Col 9 In 61 -Col 10 In 7).
Regarding claim 25, Ouchi teaches the surgical instrument of claim 24, wherein: the connector port comprising a shaft channel receiving the piercing shaft or the cauterization shaft, permitting the piercing shaft or the cauterization shaft passing therethrough and received by the instrument shaft (opening 221 may receive devices therethrough including an injector 19 or suction tube 311 to be received by suction channel 16; Fig. 30, Col 9 In 62 -Col 10 In 7; Col 11 In 27-50).
Regarding claim 26, Ouchi teaches the surgical instrument of claim 1, wherein: the cauterization shaft is slidably received within the third conduit and selectively moveable between a cauterization position where a spatula tip of the cauterization shaft protrudes beyond the distal end of the instrument head, and a retracted position where the spatula tip is housed within the instrument head (electrode tip 312 of suction tube 311 can protrude beyond the distal end of suction channel 16 as shown in Fig. 44. Operator may control the suction tube 311, which would involve retracting the electrode within channel 16; Col 12 In 29-43); and wherein the surgical instrument further includes an actuator associated with the housing and operatively connected to the cauterization shaft for selectively moving the cauterization shaft between the cauterization position and the retracted position (operator may urge the suction tube 311 distally or proximally; Col 12 In 29-43).
Regarding claim 27, Ouchi teaches the surgical instrument of claim 1, the specific embodiment relied upon for claim 1 does not explicitly teach wherein: the cauterizing tip is annular and surrounds the opening.
However, in embodiments thought Ouchi it is shown that the electrode can be annular (Fig. 3 electrode 52 and Fig. 17 electrode 152).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to substitute the electrode 252 of Ouchi to have an annular electrode as it is seen to preform equally well and produces the predictable result of circular ablation.  
Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Ciarrocca as applied to claim 1, and further in view of Flom et al. US 5830214 (Flom).
Regarding claim 3, Ouchi and Ciarrocca teaches the surgical instrument of claim 1, but is silent on wherein the instrument shaft is less than3 millimeters in diameter.
In a related field of endeavor, Flom teaches wherein: the instrument shaft is less than 3 millimeters in diameter (shaft 4 has a diameterin the rangeof 2-8 mm; Col 4 lines 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument shaft of Ouchi and Ciarrocca to be less than 3 mm in diameter as taught by Flom, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Ouchi and Ciarrocca teaches the surgical instrument of claim 1 but does not teach wherein: the cannula tube includes a plurality of radial orifices located along a longitudinal extent of said cannula tube and providing fluid communication with the interior passageway defined by the cannula tube.
Flom teaches wherein: the cannula tube includes a plurality of radial orifices located along a longitudinal extent of said cannula tube and providing fluid communication with the interior passageway defined by the cannula tube (side holes 8 are disposed in shaft 4; Col 5 In 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouchi and Ciarrocca to include radial orifices as taught by Flom in order to allow for suction of smoke during a cauterization procedure that can be performed even when the distal end is blocked (Flom Col 5 In 38-51).
Regarding claim 13, the present combination teaches the surgical instrument of claim 10, Flom further teaches wherein: the distal end of the instrument head includes a plurality of longitudinal slots in fluid communication with at least one of the radial orifices the radial orifices and longitudinal slots being separate and distinct structure from one another (side holes 8 may be elongated slots 30; Col 5 In 64-Col 6 In 8).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Ciarrocca as applied to claim 1, and further in view of Brody US 20170325886 (Brody).
Regarding claim 11, Ouchi and Ciarrocca teach the surgical instrument of claim 1, but does not teach at least one absorbent surface on a periphery of the instrument head, the absorbent surface providing a cleaning surface for a medical device.
In a related field of endeavor, Brody teaches at least one absorbent surface (pad 20) on a periphery of the instrument head ([0021] lines 1-3, configured to be secured onto an outer surface of the elongated medical device), the absorbent surface providing a cleaning surface for a medical device ([0020] lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi and Ciarrocca to incorporate the teachings of Brody to the clean the lens of a scope without removing it from the body (Brody [0004] lines 11-13).
Regarding claim 12, the present combination teaches the surgical instrument of claim 11. Brody further teaches the at least one absorbent surface is at least two absorbent surfaces, wherein at least one of the absorbent surfaces comprises a different material from another one of the absorbent surfaces. ([0027] lines 3-5, Pad 20 may include a number of different absorbent materials. The limitation "at least two absorbent surfaces" is interpreted as being an inherit limitation of the pad disclosed by Brody comprising multiple materials, each material being considered a surface adjacent to the other material surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi and Ciarrocca to incorporate the teachings of Brody to absorb fluid and tissue without scratching the lens (Brody [0027] lines 3-5).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi and Ciarrocca as applied to claim 1, and further in view of Rigby et al US 5254117 (Rigby).
Regarding claim 23, Ouchi and Ciarrocca teach the surgical instrument of claim 1, but does not teach wherein: the first, second, and third conduits are substantially parallel to each other; and the third conduit is disposed horizontally between the first conduit and the second conduit.
In a related field of endeavor, Rigby teaches wherein: the first, second, and third conduits are substantially parallel to each other; and the third conduit is disposed horizontally between the first conduit and the second conduit (suction/irrigation lumen 28, irrigation lumen 32, and a lumen for guiding a retractable tip 30 are arranged substantially parallel, with lumen 30 arranged between the other two; Fig. 9, Col 6 lines 17-43. It is further seen that this arrangement remains substantially parallel connecting to suction hose 12, irrigation hose 16 and electrocautery cable 14; Fig. 1, Col 5 lines 24-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three conduits of the Ouchi device to be substantially parallel as demonstrated by the Rigby device, as it has been held that simple substitution of one known configuration for another for the same purpose requires only routine skill in the art; see MPEP 2143.  In this arrangement, the functionality of inserting devices through opening 211 maybe maintained in the Ouchi device while simplifying the fluid paths for suction and irrigation by eliminating the need for a separate connector piece.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794